DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments are moot in view of the new grounds of rejection made over Choi (US 2015/0119154) and Piorkowski (US 2016/0238083) further in view of Katayama (WO 2016/121772 wherein USP Pat 10,415,645 is being used as the translation) as well as Choi (US 2015/0119154), Piorkowski (US 2016/0238083), and Rueegg (WO 2008/025177) further in view of Schneider (DE 4327908).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0119154) in view of Piorkowski (US 2016/0238083).
Regarding claims 12 and 13, Choi discloses a motor vehicle drive shaft (Paragraph 0003), comprising: 
a receptacle-tube component (200) with a receptacle internal diameter (Fig. 4-5); 
a push-fit component (14a) with a push-fit external diameter (Fig. 4-5); and 
a connection component (100, 120, Fig. 4-5), wherein 
the push-fit external diameter (14a, 14b) is smaller than or equal to the receptacle internal diameter (220, Fig. 5), 
the receptacle-tube component and the push-fit component are rotatable about a common drive shaft rotation axis and extend along the common drive shaft rotation axis in a longitudinal direction (Paragraph 0034 and 0035, Fig. 4-5), 
the connection component (100, 120), by way of a receptacle connection, is connected in a torque-conducting manner to the receptacle-tube component (200, Paragraph 0035), 
the connection component (100), by way of a push-fit connection, is connected to the push-fit component (14a, 14b, Paragraph 0034),
the receptacle connection between the connection component (100) and the receptacle-tube component (200) is configured as a shaft-to-hub connection (Paragraph 0035),
the connection component (100, 120) has a knurling in a region of the knurling (120), 
the receptacle-tube component (200) has a receptacle connection region (220) which, together with the knurling (120), forms the shaft-to-hub connection to the connection component at the region of the knurling of the of the connection component (120, Fig. 4-5), and 
the receptacle-tube component (200) and the push-fit component (14a) are connected to one another via the connection component (100) for transmitting torque. Choi does not expressly disclose a welded connection and a friction-fitting/form-fitting shaft-to-hub connection wherein the friction-fitting/form-fitting shaft-to-hub connection is configured as a knurled press-fit connection.
Piorkowski teaches a welded connection (Paragraph 0033) and a friction-fitting/form-fitting shaft-to-hub connection (Paragraph 0033) wherein the friction-fitting/form-fitting shaft-to-hub connection is configured as a knurled press-fit connection (Paragraph 0033) in order to establish a rotationally fixed connection between two shafts (Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the connection component and push-fit component of Choi with a weld and the connection between the connection component and receptacle-tube component of Choi with a friction-fitting/form-fitting shaft-to-hub connection, as taught by Piorkowski, in order to establish a rotationally fixed connection between two shafts (Paragraph 0033).
Regarding claim 20, Choi discloses a method for producing a motor vehicle drive shaft (Paragraph 0003), the method comprising:
providing a push-fit component (14a), a receptacle-tube component (200), and a connection component (100), wherein an external diameter of the push-fit component is smaller than or equal to an internal diameter of the receptacle component (Fig. 5); 
providing the connection component (100) with a knurling (120); 
fitting the connection component (100) provided with the knurling (120) into the receptacle-tube component (200) so as to configure a shaft-to-hub connection (Fig. 4-5) between the connection component and the receptacle-tube component (Paragraph 0035); and 
connecting the push-fit component (14a) to the connection component (100), wherein 
the receptacle-tube component (200) and the push-fit component (14a) are rotatable about a common drive shaft rotation axis and extend along the common drive shaft rotation axis in a longitudinal direction (Paragraph 0034 and 0035, Fig. 4-5), and 
the receptacle-tube component (200) and the push-fit component (14a) are connected to one another via the connection component (100) for transmitting torque (Fig. 4-5). Choi does not expressly disclose press-fitting the connection component provided with the knurling into the receptacle-tube component so as to configure a friction-fitting/form-fitting shaft-to-hub connection between the connection component and the receptacle-tube component and a welded connection.
Piorkowski teaches press-fitting (Paragraph 0033) the connection component provided with the knurling (30-2) into the receptacle-tube component (22-2) so as to configure a friction-fitting/form-fitting shaft-to-hub connection between the connection component and the receptacle-tube component a welded connection (Paragraph 0033) in order to establish a rotationally fixed connection between two shafts (Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the connection component and push-fit component of Choi with a weld and the connection between the connection component and receptacle-tube component of Choi with a friction-fitting/form-fitting shaft-to-hub connection, as taught by Piorkowski, in order to establish a rotationally fixed connection between two shafts (Paragraph 0033).
Regarding claim 24, Choi discloses a motor vehicle drive shaft (Paragraph 0003), comprising: 
a receptacle-tube component (200) with a receptacle internal diameter (Fig. 4-5); 
a push-fit component (14a) with a push-fit external diameter (14b); and 
a connection component (100), wherein 
the push-fit external diameter is smaller than or equal to the receptacle internal diameter (Fig. 4-5), 
the receptacle-tube component and the push-fit component are rotatable about a common drive shaft rotation axis and extend along the common drive shaft rotation axis in a longitudinal direction (Paragraph 0034 and 0035, Fig. 4-5), 
the connection component (100, 120), by way of a receptacle connection, is connected in a torque-conducting manner to the receptacle-tube component (200, Paragraph 0035), 
the connection component (100), by way of a push-fit connection, is connected to the push- fit component (14a, 14b, Paragraph 0034), 
the push-fit connection between the connection component (100) and the push-fit component (14b) is configured as a shaft-to-hub connection (Fig. 4-5), wherein at least one of the push-fit component or the connection component has a knurling (14b of push fit component or 140 of connection component) in a region of the push-fit connection to form the combined shaft-to- hub connection, 
the receptacle-tube component (200) and the connection component (100) are connected together to form the receptacle connection (Paragraph 0035), and 
the receptacle-tube component (200) and the push-fit component (14a) are connected to one another via the connection component (100) for transmitting torque (Fig. 4-5). Choi does not expressly disclose a combined friction-fitting/form-fitting shaft-to-hub connection and a welded connection.
Piorkowski teaches a friction-fitting/form-fitting shaft-to-hub connection (Paragraph 0033) and a welded connection (Paragraph 0033) in order to establish a rotationally fixed connection between two shafts (Paragraph 0033).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the connection component and push-fit component of Choi with a weld and the connection between the connection component and receptacle-tube component of Choi with a friction-fitting/form-fitting shaft-to-hub connection, as taught by Piorkowski, in order to establish a rotationally fixed connection between two shafts (Paragraph 0033).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0119154) and Piorkowski (US 2016/0238083) further in view of Katayama (WO 2016/121772 wherein USP Pat 10,415,645 is being used as the translation).
Regarding claim 14, the combination of Choi and Piorkowski discloses a motor vehicle drive shaft (Paragraph 0003; Choi), wherein
The connection component (100; Choi), in the region of the knurling (120), has a connection receptacle hardness on a surface of the connection component (every material has a hardness so the connection component has a hardness);
the receptacle-tube component (200) in the receptacle connection region (220) has a receptacle hardness on a surface of the receptacle-tube component (every material has a hardness so the receptacle-tube component has a hardness). The combination of Choi and Piorkowski does not expressly disclose the connection receptacle hardness of the connection component is greater than the receptacle hardness of the receptacle-tube component.
Katayama teaches the connection receptacle hardness of the connection component is greater than the receptacle hardness of the receptacle-tube component (Column 7, lines 50-52) in order to enable a tight press-fit between the two components to restrict relative rotation (Column 7, lines 50-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection component and receptacle component of Choi and Piorkowski with the hardness, as taught by Katayama, in order to enable a tight press-fit between the two components to restrict relative rotation (Column 7, lines 50-58).
Regarding claim 18, the combination of Choi and Piorkowski discloses a motor vehicle drive shaft (Paragraph 0003; Choi), wherein
the push-fit component (14a; Choi) has a knurling (14b), 
the push-fit component in a region of the knurling (14b) has a push-fit hardness on a surface of the push-fit component (every material has a hardness so the push-fit component has a hardness); 
the connection component (100; Choi) has a connection region (140) which is adapted for configuring the friction-fitting/form-fitting shaft-to-hub connection (Paragraph 0033; Piorkowski) to the push-fit component (14a, 14b); 
the connection component (100) in the connection region (140) has a connection push-fit hardness on a surface of the connection component (every material has a hardness so the connection component has a hardness). The combination of Choi and Piorkowski does not expressly disclose the push-fit hardness of the push-fit component is greater than the connection push-fit hardness of the connection component.
Katayama teaches the push-fit hardness of the push-fit component is greater than the connection push-fit hardness of the connection component (Column 7, lines 3-16) in order to restrict the displacement of the connection component relative to the push-fit component (Column 7, lines 3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection component and push-fit component of Choi and Piorkowski with the hardness, as taught by Katayama, in order to restrict the displacement of the connection component relative to the push-fit component (Column 7, lines 3-4).
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0119154) and Piorkowski (US 2016/0238083) further in view of Rueegg (WO 2008/025177).
Regarding claim 15, the combination of Choi and Piorkowski discloses a motor vehicle drive shaft (Paragraph 0003; Choi), further comprising: 
a receptacle-tube component (200; Choi) and the friction-fitting/form-fitting shaft-to-hub connection (Paragraph 0033; Piorkowski). The combination of Choi and Piorkowski does not expressly disclose a support ring arranged radially outside on the receptacle-tube component, wherein the support ring in the longitudinal direction at least in portions covers the friction- fitting/form-fitting shaft-to-hub connection.
Rueegg teaches a support ring (11) arranged radially outside on the receptacle-tube component (10, Fig. 1), wherein the support ring (11) in the longitudinal direction at least in portions covers the friction-fitting/form-fitting shaft-to-hub connection (Fig. 1) in order to prevent the receptacle-tube component from expanding when the connection component is pressed into the receptacle-tube component to preserve the fixed connection (lines 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft assembly of Choi and Piorkowski with the support ring arranged over the receptacle-tube component, as taught by, Rueegg, in order to prevent the receptacle-tube component from expanding when the connection component is pressed into the receptacle-tube component to preserve the fixed connection (lines 61-64).
Regarding claim 23, the combination of Choi and Piorkowski discloses a method further comprising:
The connection component (120; Choi) being press-fitted (Paragraph 0033; Piorkowski) into the receptacle-tube component (220; Choi). The combination of Choi and Piorkowski does not expressly disclose applying a support ring to the receptacle-tube component.
Rueegg teaches applying a support ring (11) to the receptacle-tube component (10) in order to prevent the receptacle-tube component from expanding when the connection component is pressed into the receptacle-tube component to preserve the fixed connection (lines 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft assembly of Choi and Piorkowski with the support ring arranged over the receptacle-tube component, as taught by, Rueegg, in order to prevent the receptacle-tube component from expanding when the connection component is pressed into the receptacle-tube component to preserve the fixed connection (lines 61-64).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0119154) and Piorkowski (US 2016/0238083) further in view of Schneider (DE 4327908).
Regarding claim 17, the combination of Choi and Piorkowski discloses the receptacle-tube component (200; Choi) in the receptacle connection region (220) has a receptacle external diameter (external diameter of 200; Choi). The combination of Choi and Piorkowski does not expressly disclose the receptacle-tube component in the receptacle connection region has a receptacle external diameter which is smaller than the receptacle internal diameter in another region separated from the receptacle connection region in the longitudinal direction of the receptacle-tube component.
Schneider teaches the receptacle-tube component (1, Fig. 2) in the receptacle connection region (Region of D1) has a receptacle external diameter which is smaller than the receptacle internal diameter in another region (Region D2, Fig. 2) separated from the receptacle connection region in the longitudinal direction of the receptacle-tube component (Fig. 2) in order to enable the shaft to transmit a greater torque in the region of the larger diameter (Paragraph 0016).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle-tube component of Choi and Piorkowski with a shaft containing regions of different diameters, as taught by Schneider, in order to enable the shaft to transmit a greater torque in the region of the larger diameter (Paragraph 0016).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0119154), Piorkowski (US 2016/0238083), and Rueegg (WO 2008/025177) further in view of Schneider (DE 4327908).
Regarding claim 16, the combination of Choi, Piorkowski, and Rueegg discloses the receptacle-tube component (200; Choi) in the receptacle connection region (220) has a receptacle external diameter (external diameter of 200; Choi). The combination of Choi, Piorkowski, and Rueegg does not expressly disclose the receptacle-tube component in the receptacle connection region has a receptacle external diameter which is smaller than the receptacle internal diameter in another region separated from the receptacle connection region in the longitudinal direction of the receptacle-tube component.
Schneider teaches the receptacle-tube component (1, Fig. 2) in the receptacle connection region (Region of D1) has a receptacle external diameter which is smaller than the receptacle internal diameter in another region (Region D2, Fig. 2) separated from the receptacle connection region in the longitudinal direction of the receptacle-tube component (Fig. 2) in order to enable the shaft to transmit a greater torque in the region of the larger diameter (Paragraph 0016).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle-tube component of Choi, Piorkowski, and Rueegg with a shaft containing regions of different diameters, as taught by Schneider, in order to enable the shaft to transmit a greater torque in the region of the larger diameter (Paragraph 0016).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                         
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678